Citation Nr: 1719478	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  08-33 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial, compensable rating for service-connected bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for sleep apnea and, if so, whether the reopened claim may be granted.  

3.  Entitlement to service connection for a bilateral elbow disability.  

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1973 to May 1976 and from July 1976 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2007, May 2008, and April 2012 issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In June 2010, the Veteran testified before a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing is associated with the claims file.  In January 2017, the Board sent the Veteran a letter informing him that he had the right to a new hearing, as the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  The Veteran subsequently indicated that he did not want a new hearing.  Accordingly, the Board finds that all due process has been satisfied with respect to the Veteran's right to a hearing.

This appeal has been remanded by the Board on several occasions, including most recently in February 2016.  All development requested in February 2016 has been completed and the appeal has been returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the characterization of the claims on appeal, the Board notes that, in September 2009, the RO denied a claim of service connection for sleep apnea.  While the Veteran submitted a timely notice of disagreement (NOD) as to the denial of his claim, he did not submit a timely substantive appeal.  See September 2009 NOD; June 2010 statement of the case (SOC); December 2010 VA Form 9.  Indeed, the Veteran was informed that his December 2010 statement was accepted as a petition to reopen the previously denied claim, which was subsequently denied in the March 2012 rating decision (issued in April 2012).  See January 2011 Notice letter.  Therefore, while the Veteran's sleep apnea claim has been previously characterized as a service connection claim, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 to address the question of whether new and material evidence has been received to reopen the claim, as reflected on the title page of this decision.  

Additionally, the May 2008 rating decision on appeal granted service connection for left ear hearing loss and assigned an initial, compensable rating, but denied service connection for right ear hearing loss.  The Veteran perfected an appeal as to the RO's determination as to his left and right ear claims.  However, in October 2012, the RO granted service connection for right ear hearing loss and assigned an initial, compensable rating.  While the Veteran has not explicitly appealed the initial rating assigned to his right ear hearing disability, the RO has treated the claim as if it were in appellate status (see July 2016 supplemental statement of the case) and both the Veteran and his representative have presented arguments that his bilateral hearing impairment warrants a compensable rating.  Accordingly, the Board assumes jurisdiction of the claim for an initial compensable rating for both the left and right ear hearing loss disabilities.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The issues of entitlement to service connection for obstructive sleep apnea and a bilateral elbow disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  Prior to July 21, 2009, audiometric testing revealed no worse than Level I hearing in the left ear and, as service connection had not yet been established for the right ear, Level I hearing is also assigned for the right ear.  

2.  Since July 21, 2009, audiometric testing has revealed no worse than Level II hearing in the left ear and Level I hearing in the right ear. 

3.  While the Veteran has described some functional impairment associated with his bilateral hearing loss, the disability has not been shown to be so exceptional or unusual as to render the criteria for rating the disability inadequate, and to warrant a higher, extra-schedular rating; nor has a claim of unemployability due to the Veteran's bilateral hearing loss reasonably been raised.

4.  In a September 2009 rating decision, the RO denied entitlement to service connection for sleep apnea; although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

5.  Evidence added to the record since the final September May 2009 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for sleep apnea.

6.  The preponderance of the evidence is against a finding that the Veteran's current left knee disability was manifest during active service or is otherwise related to service, and left knee arthritis is not shown within one year of service discharge.  


CONCLUSIONS OF LAW

1.  Prior to July 21, 2009, the criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

2.  Since July 21, 2009, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

3.  The September 2009 rating decision that denied service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  A left knee disability was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Rating Claim - Hearing Loss

In May 2008, the AOJ awarded service connection for left ear hearing loss and assigned a noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.85, DC 6100, effective January 23, 2008, the date of receipt of his claim.  In October 2012, the AOJ also awarded service connection for right ear hearing loss and assigned a noncompensable rating under DC 6100, effective July 21, 2009, the date his right ear hearing impairment met the level of severity to be considered a disability.  See 38 C.F.R. § 3.385.  

The Veteran has disagreed with the initial, noncompensable disability rating assigned to his service-connected bilateral hearing disability, which is the basis of this appeal. 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry testing in the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The rating schedule establishes eleven different auditory acuity levels, designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Table VI, Diagnostic Code (DC) 6100 (2016). 

The criteria for rating hearing impairment utilize the results of controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA (in exceptional cases as described in 38 C.F.R. § 4.86), and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The Board acknowledges that, where, as here, the question for consideration is entitlement to a higher initial rating assigned following the award of service connection, evaluation of the evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evidentiary record contains VA audiological examinations conducted in May 2008, July 2009, February 2016, and May 2016, which are considered the most competent, reliable, and probative evidence of record.  

While a February 2009 VA treatment record contains a report of an audiogram and word recognition scores, the word recognition scores were obtained using the "CIDW-22" test, not the Maryland CNC test as required by 38 C.F.R. § 4.85.  Therefore, the audiometric findings in the February 2009 VA treatment record will not be considered in evaluating this claim.  Likewise, the additional medical evidence of record, inclusive of VA and private treatment records, do not contain any audiological examinations or other information relevant to the Veteran's hearing acuity during the appeal period and, thus, will not be addressed.  

As noted above, service connection for left ear hearing loss was established effective January 23, 2008, whereas service connection for right ear hearing loss disability was granted effective July 21, 2009.  Therefore, the Board must consider whether the left ear warrants a compensable rating prior to July 21, 2009.  

If impaired hearing is service-connected in only one ear, as in this case prior to July 21, 2009, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  See 38 C.F.R. § 4.85 (f). 

The results of the May 2008 VA examination indicate there was an average pure tone threshold in the Veteran's left ear of 31.25 decibels, with speech recognition of 96 percent, which corresponds to Level I hearing acuity under Table VI.  As noted, Level I hearing acuity is assigned for the Veteran's right ear, as service connection had not yet been established for that ear.  Therefore, evaluating these scores using Table VII results in a noncompensable (zero percent) evaluation.  

The pure tone thresholds recorded during the May 2008 examination do not reflect exceptional hearing impairment in the left ear, as pure tone thresholds at each of the four specified frequencies was not 55 decibels or more.  Therefore, a compensable rating also is not warranted under 38 C.F.R. § 4.86 (a) prior to July 21, 2009.  

The results of the July 2009 VA examination indicate there was an average pure tone threshold in the Veteran's left ear of 33.5 decibels, with speech recognition of 84 percent, while the average pure tone threshold in the right ear was 28.75 decibels, with speech recognition of 96 percent.  Evaluating these test scores using Table VI shows that the Veteran's hearing acuity is at Level II in his left ear, with Level I hearing acuity in the right ear, which results in a noncompensable (zero percent) disability rating under Table VII.  

The February and May 2016 VA examinations indicate there was an average pure tone threshold in the Veteran's left ear of 29 decibels, while the average pure tone threshold in the right ear was 28 decibels.  The Veteran's speech recognition was 96 percent in both ears.  Therefore, under Table VI, the Veteran's hearing acuity was at Level I in both ears, which results in a noncompensable (zero percent) disability rating under Table VII.  The Veteran has not alleged that his hearing has worsened since this last examination and the Board finds that the evidence of record is adequate for rating purposes.  

Based on the foregoing, the Board finds the most competent and probative evidence of record shows that, from July 21, 2009, the Veteran's service-connected bilateral hearing loss is entitled to no higher than a zero percent disability rating, as reflected on Table VII of 38 C.F.R. § 4.85.  The pure tone thresholds recorded during the July 2009 and 2016 VA examinations do not reflect exceptional hearing impairment in the either ear, as pure tone thresholds at each of the four specified frequencies was not 55 decibels or more.  Therefore, a compensable rating also is not warranted under 38 C.F.R. § 4.86 (a) after July 21, 2009.  

As shown above, the evidence does not reflect that the Veteran's bilateral hearing impairment has been more disabling than as currently rated under this decision.  Therefore, a staged rating is not warranted for the Veteran's bilateral hearing disability.  

Consequently, the Board finds that the disability rating assigned in this decision adequately reflects the clinically established impairment experienced by the Veteran.  In making this determination, the Board has carefully considered the Veteran's assertions as to the severity of his hearing loss, and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Therefore, the Board must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

During the June 2010 hearing, the Veteran requested extrashedular consideration for both his left and right ear hearing impairment, as he noted that, despite the audiometric findings, his hearing impaired his ability to work as an ROTC instructor.  He specifically testified that he had difficulty understanding his students and that he also had problems hearing when there is noise in the background.  

The Board has considered the Veteran's assertions but finds that, at no point during the appeal period has the Veteran's service-connected hearing loss been shown to be so exceptional or so unusual a picture as to warrant the assignment of a compensable rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321 (b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116. 

As noted, the Veteran has consistently reported difficulty hearing, particularly with background noise, in both ears.  While the Veteran has described the functional impairment he experiences as a result of his hearing loss, to include difficulty hearing, understanding speech and asking people to repeat themselves, the Board finds that the Veteran's hearing loss is fully addressed by the rating criteria under which the disabilities are rated.  In this regard, the Board notes that difficulty hearing is specifically contemplated under Diagnostic Code 6100 and, notably, the evidence does not show, nor does the Veteran report, any additional symptoms of bilateral hearing loss that are not addressed by the rating schedule. 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's hearing loss is appropriately rated as a single disability affecting both ears, and, as indicated, the Board has fully considered reported functional effects of that disability in evaluating the claim for higher rating for the period under consideration.  Under these circumstances, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board finds that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) are not met, and that referral of the claim for higher rating on an extra-schedular basis is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to a TDIU may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, while the clinicians who conducted the July 2009 and 2016 VA examinations noted that the Veteran's hearing loss impacts his ability to work, there is no evidence or allegation that his hearing loss has actually or effectively rendered him unemployable.  On these facts, the Board finds that the matter of Veteran's entitlement to TDIU due solely to his service-connected bilateral hearing loss has not been reasonably raised and need not be addressed further.  

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against the grant of a compensable rating for the Veteran's bilateral hearing loss at any point during the appeal period.  Accordingly, the benefit-of-the- doubt doctrine is inapplicable, and an increased rating is denied.  See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 53-56.

Petition to Reopen - Sleep Apnea

In September 2009, the RO denied entitlement to service connection for sleep apnea.  At that time, the RO considered the Veteran's STRs which do not contain any lay or medical evidence of sleep apnea incurred during service.  The RO also noted that, while the evidence shows the Veteran was diagnosed with sleep apnea in June 2009, the evidence did not reflect that his sleep apnea was not incurred in or caused by service.  

The September 2009 rating decision and notice of appellate rights were mailed to the Veteran's address of record and was not returned as undeliverable.  However, the Veteran did not initiate an appeal or submit new and material evidence, including service records, relevant to sleep apnea during the one year appeal period following the issuance of the September 2009 rating decision.  See 38 C.F.R. § 3.156 (b).  Accordingly, the September 2009 rating decision became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence received since the last final September 2009 rating decision includes statements from physicians which purport to establish that the Veteran's sleep apnea is a result of his service-connected deviated nasal septum.  In August 2016, the Veteran's physician, Dr. Martinez stated that nasal obstruction and sleep apnea are correlated.  The Veteran has also submitted a November 2016 statement from Dr. Mezerhane who, after noting the Veteran's history septoplasty during service to correct his deviated septum, as well as his history of sleep apnea, stated that a deviated septum can contribute to snoring, upper airway resistance, and obstructive sleep apnea.  

Without addressing the probative value of the statements from Drs. Martinez and Mezerhane at this juncture, the Board finds their statements are new, in that it was not of record at the time of the September 2009 rating decision, and are material, as they raise a new theory of entitlement to service connection that was not previously considered.  Indeed, because the claim of service connection for sleep apnea was previously denied based on the lack of evidence showing it was caused by service (to include a service-connected disability) and the newly received evidence indicates that the Veteran's sleep apnea may be secondary to his service-connected deviated nasal septum, the newly received evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's full duty to assist).

Under these circumstances, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for sleep apnea is reopened.  The merits of the reopened claim will be addressed in the Remand portion of this decision.

Service Connection Claim - Left Knee

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
 § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Review of the record reveals the Veteran has been diagnosed with osteoarthritis, degenerative changes of the medial meniscus, and a tear of the lateral meniscus in the left knee.  See VA treatment records dated October 2011.  Therefore, the first criteria needed to establish service connection, a current disability, is met. 

With respect to in-service incurrence or aggravation of a disease or injury, the Veteran has attributed his current left knee disability to his duties during military service.  He has specifically stated that he did a lot of jumping during service, particularly in and around tanks, and recalls one incident when he hit his left knee against a tank while climbing in or out of the tank, which resulted in swelling of his knee.  See June 2010 hearing transcript; November 2011 VA treatment record.  The Veteran also testified that he is pretty sure he went to sick call during service for knee swelling.  

The Veteran is competent to report the events that occurred and symptoms he experienced during service.  However, the STRs do not contain any complaints or treatment for a left knee problem during service or for many years thereafter.  In fact, the record contains several examinations conducted while the Veteran was in service and, notably, he denied having a trick or locked knee and clinical evaluation did not reveal a left knee disability.  See reports of medical history and examination dated May 1973, April and July 1976, July 1984, February 1993.  

The post-service evidence shows that the Veteran initially sought treatment for left knee pain in 2011, approximately 18 years after service.  However, he reported that he had been experiencing left knee pain off and on for 10 to 15 years but he stated that his pain had become acutely worse in 2011.  See VA treatment records dated March and November 2011.  In this regard, an October 1993 VA examination report shows the Veteran reported having a history of occasional pain in both knees but examination of the knees did not reveal any objective pathology, including tenderness, swelling, effusion, or limitation of motion.  This evidence weights against a finding that any arthritic component of the Veteran's left knee disability was manifested to a degree of 10 percent or more during his first post-service year.  Therefore, service connection for arthritis on a presumptive basis as a chronic disability is not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309, 4.71a, DCs 5003, 5260, 5261 (2016).

This evidence also weighs against a finding that any in-service event or injury caused a chronic disability that has persisted since that time.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.")  Indeed, while the Veteran's complaints of left knee pain are competent evidence of such but the Board finds probative that there is no evidence showing his left knee pain was attributed to any underlying disability until 2011.  

While the Veteran's pain has been attributed to osteoarthritis and meniscal tears, the Board finds significant that there is no competent medical evidence or opinion of record which suggests that there is a nexus between the Veteran's current left knee disability and his service.  In fact, the physician who conducted the January 2011 VA examination noted there is no evidence of a left knee condition during service, including on his separation examination, on the October 1993 examination or until the mid-2000s.  See January 2011 VA examination report; August 2012 addendum opinion.  The August 2012 VA opinion is based upon all relevant facts in this case and, notably, there is no opposing medical opinion of record showing or suggesting that the current left knee disability is related to service. 

The Board has considered the lay assertions proffered by the Veteran and/or his representative regarding the etiologic relationship between the Veteran's service and his left knee disability.  However, the medical etiology of the Veteran's left knee disability is one within the province of trained professionals, as the claimed disability is not a condition that is generally capable of lay observation.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  While the Veteran is competent to report the onset, nature, and severity of the symptoms he experiences, neither the Veteran nor his representative are shown to possess the appropriate training and expertise to render a competent and probative (i.e., persuasive) opinion on the medical matter upon which this claim turns.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Therefore, the lay assertions of medical nexus between the Veteran's claimed left knee disability and his military service are not considered competent or probative evidence favorable to his claim. 

In sum, the Board finds that a left knee disability was not shown during service, was not manifested for many years thereafter, and has not been shown to be etiologically related to the Veteran's military service.  Therefore, the Board finds that the claim for service connection for a left knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  Gilbert v. Derwinski, 1 Vet. App. at 53.  However, because the preponderance of the evidence weighs against the Veteran's claim, that doctrine is not applicable and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER


As new and material evidence to reopen the claim of entitlement to service connection for sleep apnea has been received, the claim to reopen is granted.

Service connection for a left knee disability is denied.  


REMAND

With respect to the reopened claim of service connection for sleep apnea, in May 2016, a VA examiner opined that the Veteran's sleep apnea could not be directly linked to service, as there was no documentation of loud snoring, choking, or difficulty sleeping while he was on active duty.  However, the Veteran's private physicians have since indicated that the Veteran's sleep apnea may be secondary to his service-connected deviated nasal septum.  As noted, in August 2016, Dr. Martinez stated that nasal obstruction and sleep apnea are correlated, while in November 2016, Dr. Mezerhane stated that a deviated septum can contribute to snoring, upper airway resistance, and obstructive sleep apnea.  However, neither physician stated or explained how any residual manifestations of the Veteran's deviated septum, which was corrected by a septoplasty during service, caused, resulted in, or has aggravated his sleep apnea.  As a result, their statements are inadequate to support the grant of service connection but are sufficient to trigger VA's duty to obtain an adequate opinion regarding the secondary service connection aspect of his claim.  Therefore, a remand is necessary in order to obtain a medical opinion that addresses the theory of secondary service connection.  

With respect to the claim of service connection for a bilateral elbow condition, the record reflects that the Veteran has been diagnosed with degenerative arthritis affecting both elbows, which a May 2016 VA examiner opined is less likely than not incurred in or caused by an in-service injury, event, or illness.  However, review of the record shows he has also been diagnosed with ulnar neuropathy across both elbows.  See e.g. June 2012 VA outpatient treatment record.  Notably, a March 2017 VA treatment record indicates that the Veteran's cervical spondylosis (for which he is service-connected) is manifested by neurologic symptoms across his right elbow.  

In this regard, the Board notes that service connection has been established for radiculopathy affecting the left and right upper extremities, as secondary to the service-connected cervical spine disability; however, the rating decisions that granted service connection for the Veteran's upper extremity radiculopathy are clear that those disabilities affected his shoulders, as opposed to his elbows.  See August 2015 and November 2016 rating decisions.  Therefore, there remains a question as to whether the Veteran's bilateral elbow neuropathy is, in fact, (1) secondary to his service-connected cervical spine disability and (2) a separate and distinct disability from his service-connected bilateral upper extremity radiculopathy.  As a result, a remand is needed to obtain a medical opinion that addresses these questions.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion regarding the etiology of the Veteran's sleep apnea and bilateral elbow disabilities.  

With respect to the Veteran's sleep apnea, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) was caused or (b) is or has been aggravated (worsened beyond natural progression) by service-connected deviated nasal septum, to include any residual manifestations thereof.  

The examiner is asked to specifically address the statements submitted by the Veteran's private physicians, Drs. Martinez and Mezerhane, in August and November 2016, as well as the Veteran's lay statements regarding the onset of his sleep apnea.  See e.g. August 2016 Veteran statement.  

With respect to the Veteran's bilateral elbow disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's ulnar neuropathy across both elbows is separate and distinct from his service-connected bilateral upper extremity (shoulder) radiculopathy.  

If so, the examiner should state whether it is at least as likely as not that the Veteran's ulnar neuropathy across both elbows (a) was caused or (b) is or has been aggravated (worsened beyond natural progression) by service-connected cervical spine disability.  

A complete rationale should be provided for all opinions rendered.

2. Readjudicate the claims remaining on appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


